Citation Nr: 1713967	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-20 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to an initial evaluation higher than 10 percent for back strain (back disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007, including service in Southwest Asia from January 2005 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and August 2009 rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

In February 2015, these matters were remanded by the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were remanded in February 2015 so that examinations could be afforded.  In a March 2017 Post-Remand Brief, the Veteran's representative indicated that he was unable to attend the examinations due to his incarceration from December 2013 to December 2016.  An Order to Release on Parole/Reparole from the Pennsylvania Board of Probation confirms that the Veteran was paroled in December 2016. 

The Board concludes that the Veteran showed good cause for his absence from the last scheduled VA examinations of record.  The case will be remanded so that the requested VA examinations can be rescheduled.
The Veteran is notified that it is his responsibility to report for the examinations scheduled in connection with this Remand at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

While on Remand, any records of medical treatment for sleep, psychiatric, and back disorders during incarceration should also be obtained (by the Veteran, if possible, to expedite the case). 

Additional VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any pertinent records of medical treatment for sleep, psychiatric, and back disorders during his incarceration with the Pennsylvania Department of Corrections from December 2013 to December 2016.

The Veteran is asked to submit any other records pertinent to these claims as quickly as possible.

2.  Obtain all outstanding VA medical records related to the Veteran's sleep, back, and psychiatric disorders, dated from January 2013 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

3.  After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of any sleep disorder.  The claims file must be provided to the examiner for review.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

a)  Diagnose any current sleep disorder(s).

b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any sleep disorder, diagnosed at any time during the course of the appeal, had its onset in or is etiologically-related to the Veteran's active duty service.

Please consider the Veteran's statements regarding the history of in-service and post-service snoring and sleeping habits.
 
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

4.  Schedule the Veteran for a VA examination which addresses the nature and etiology of any acquired psychiatric disorder, to include PTSD, insomnia, and alcohol abuse.  The claims file must be provided to the examiner for review.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

a)  Diagnose any current acquired psychiatric disorder, including PTSD, insomnia, and alcohol abuse.

b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any acquired psychiatric disorder, including PTSD, insomnia, and alcohol abuse, diagnosed at any time during the course of the appeal, had its onset in or is etiologically-related to the Veteran's active duty service.  If a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.

c)  If the Veteran has a diagnosis of PTSD, the examiner should address the Veteran's in-service stressor(s), to include whether PTSD is related to fear of hostile military or terrorist activity. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

5.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his back disorder.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

With regard to the back disorder, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




